                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHARLES DURST,                               )   CASE NO. 1:18CV1063
                                             )
       Plaintiff,                            )   JUDGE JOHN R. ADAMS
                                             )
    -vs-                                     )
                                             )   MEMORANDUM OF OPINION
COMMISSIONER                                 )   AND ORDER
OF SOCIAL SECURITY,                          )
                                             )
       Defendant.                            )


       On March 15, 2019, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 16) recommending that the Court AFFIRM the Commissioner’s decision.

       Fed. R. Civ. P. 72(b) provides that the parties may object to a report and recommendation

within fourteen (14) days after service. On March 15, 2019, Plaintiff indicated that no objections

would be filed in this matter. Any further review by this Court would be a duplicative and

inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984);

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505 (6th Cir. 1991); United States v.

Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the report and recommendation of the Magistrate Judge is hereby adopted.

The decision of the Commissioner is hereby AFFIRMED.

       IT IS SO ORDERED.

Dated: March 18, 2019                               /s/ John R. Adams_______________
                                                    JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
